   

Case 1:03-md-01570-GBD-SN Document 6532 Fil

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

i rr er or ara xX
‘ MEMORANDUM DECISION
AND ORDER
In re Terrorist Attacks on September 11, 2001 03 MDL 1570 (GBD) (SN)
w~- we kee Hew ee eer eee ee ww xX

GEORGE B. DANIELS, District Judge:

Plaintiff Executive Committee for Commercial Claims and Plaintiff Executive Committee
for Personal Injury and Death Claims (“PECs” or “Plaintiffs”) object under Fed R. Civ. P. 72(a)
to Magistrate Judge Netburn’s Opinion and Order (see ECF No. 4696, “Order’), granting, in part,
the Kingdom of Saudi Arabia’s motion to seal and or redact certain documents it had produced
during discovery. Plaintiffs object to the Order on two grounds: (1) Magistrate Judge Netburn
misapplied the confidentiality and sealing procedures set forth in the Protective Order (ECF No.
1900) in violation of both the Protective Order and Second Circuit precedent; and (2) Magistrate
Judge Netburn erred in holding that the Vienna Conventions are “higher interests” that can justify
narrowly-tailored sealing under the First Amendment. Plaintiffs’ objections to Magistrate Judge

Netburn’s Order are overruled.

I. STANDARD OF REVIEW
A district judge must modify or set aside only those parts of a magistrate judge’s order
related to nondispositive matters that are clearly erroneous or contrary to law. Fed. R. Civ. P.
72(a); 28 U.S.C. § 636(b)(1)(A); Thomas v. Arn, 474 U.S. 140, 149 (1985) (stating that “Congress
provided for a ‘clearly erroneous or contrary to law’ standard of review of a magistrate’s

disposition of certain pretrial matters’). “A district court is justified in finding a magistrate judge’s

 

 
Case 1:03-md-01570-GBD-SN Document 6532 Filed 11/16/20 Page 2 of 4

ruling ‘clearly erroneous’ where, although there is evidence to support it, the reviewing court on
the entire evidence is left with the definite and firm conviction that a mistake has been committed.”
Highland Mgmt., L.P. v. Schneider, 551 F. Supp. 2d 173, 177 (S.D.N.Y. 2008) (citations omitted).
‘An order is contrary to law when it fails to apply or misapplies relevant statutes, case law or rules
of procedure.” MacNamara v. City of New York, 249 F.R.D. 70, 77 (S.D.N.Y. 2008) (internal
citations and quotations omitted).

This is a highly deferential standard, and the objector thus carries a heavy burden. U2 Home
Entm't, Inc. v. Hong Wei Int'l Trading Inc., No. 04 Civ. 6189, 2007 WL 2327068, at *1 (S.D.N.Y.
Aug. 13, 2007); see also Lugosch v. Congel, 443 F.Supp.2d 254, 276 (N.D.N.Y.2006) (noting that
particular deference is due where “the magistrate judge has been deeply involved in discovery
matters in the case for years’).

II. The Sealing Procedures are Not Contrary to Law

Plaintiffs first object on the grounds that the sealing procedures effectively adopted by
the Order are in conflict with prior orders entered in this case and Second Circuit case law.
(Plaintiffs’ Objections (“Pls. Objs.”) 1-3.) Plaintiffs argue that the “good cause” requirement in
the existing Confidentiality Order requires “far less proof of the harm [of] public filing” than the
“most compelling reasons” standard required by Lugosch v.Pyramid Co. of Onondaga, 435 F.3d
110, 123 (2d Cir. 2006). Plaintiffs further argue that the Order “allows presumptive sealing of
any judicial documents that the Kingdom [of Saudi Arabia] has unilaterally marked as subject to
the protective order during discovery.” (Pls. Objs. at 3.)

In 2006, Judge Casey entered a protective order that states that any party producing
documents may designate material as confidential. (ECF No. 1900.) Further, Magistrate Judge

Netburn’s Individual Practices (and her August 2018 Order interpreting those Practices and the

 
Case 1:03-md-01570-GBD-SN Document 6532 Filed 11/16/20 Page 3 of 4

2006 protective order) make it clear that “when a party wishes to file a document containing
information that has been designated as confidential, the parties must first meet and confer to
discuss whether the information should be filed under seal.” (August 2018 Order, ECF No. 4235,
at 2.) Then, “[i]f any party believes that the information should be filed under seal . . . the parties
[|] submit a request for redactions” addressing the request in light of Lugosch. (/d.) Finally, “[t]o
the extent the parties disagree on whether the information should be sealed, the parties may
present both parties’ arguments in the application.” (/d.)

Even assuming that Plaintiffs’ objections to the August 2018 Order on sealing procedures
are timely, Plaintiffs have failed to show that Magistrate Judge Netburn committed clear error.
The sealing procedures set out do not allow for “presumptive sealing,” but instead lay out a
common procedure used to ensure that confidential information remains confidential while the
Court considers the merits of a sealing request. To hold otherwise and allow confidential
information to be publicly filed at the outset, would render the Court and moving party powerless
to reach a reasoned conclusion and protect potentially sentitive information. Gambale v.

Deutsch Bank AG, 377 F.3d 133, 144 n.11.
If. Application of the Vienna Conventions was not Clearly Erroneous

The second ground on which Plaintiffs object is their contention that the Vienna
Convention on Diplomatic Relations, the Vienna Convention of Consular Relations, and principles
of international comity cannot overcome the First Amendment presumption of public access to
judicial documents. (Pls. Objs. 3-11.) Plaintiffs further contend that Magistrate Judge Netburn
failed to make an “individualized assessment of each document’s relations to the diplomatic and
consular mission in order to decide if the document had to be sealed.” (Plaintiffs’ Reply

Memorandum (“Pls. Reply Mem.”) at 9.)

 
Case 1:03-md-01570-GBD-SN Document 6532 Filed 11/16/20 Page 4 of 4

Having reviewed the parties’ filings and Judge Netburn's ruling, the Court is left without a
“definite and firm conviction that a mistake has been committed.” Highland Mgmt., L.P.1., 551 F.
Supp. 2d at 177. Magistrate Judge Netburn considered both parties’ arguments and, in a well-
reasoned order delving into the history and purpose of the Vienna Conventions, determined that
the inviolability clauses of the Vienna Conventions can justify sealing judicial documents under
the First Amendment. Furthermore, Magistrate Judge Netbur made particularized findings about
each of the 86 documents submitted to her in connection with the parties’ discovery disputes by
laying out in a series of tables which documents were to remain sealed and the basis for her arrival
at that decision.

IV. Conclusion

Plaintiffs’ Rule 72 objections to Magistrate Judge Netburn’s Order granting, in part, the
Kingdom of Saudi Arabia’s motion to seal and or redact certain documents it had produced during
discovery are OVERRULED and DENIED. Magistrate Judge Netburn’s Order is adopted in its

entirety.

Dated: November 16, 2020
New York, New York
SO ORDERED.

Guu, 6. Pores

CEPREES. DANIELS
ITED STATES DISTRICT JUDGE

 

 
